Citation Nr: 0836940	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-20 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right elbow 
condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a right elbow condition 
(epicondylitis).  
In April 2008, the Board remanded the case for further 
development.


FINDINGS OF FACT

The veteran's right elbow condition (epicondylitis) first 
manifested many years after his separation from service and 
is not related to his service or to any incident therein.


CONCLUSION OF LAW

The veteran's right elbow condition (epicondylitis)was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§  1110, 1131; 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2007); 
38 C.F.R. § 3.303 (2007).  

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts his currently diagnosed right elbow 
condition (lateral epicondylitis) had its onset during active 
duty.  His service medical records dated from January 1964 to 
May 1965 reveal that in April 1965, he was treated for right 
elbow abrasion following a motorcycle accident.  There were 
no residual complications noted as a result of the injury, 
and the service medical records are otherwise negative for 
any complaints, diagnoses, or treatment for right elbow 
problems.  On examination prior to his separation from 
service in May 1965, the veteran did not report having any 
problems with his elbows, and clinical evaluation was 
negative for any abnormalities.  The Board therefore finds 
that the weight of the evidence does not establish that the 
veteran had lateral epicondylitis or a related right elbow 
condition during service.  38 C.F.R. § 3.303(b) (2007).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  38 
C.F.R. § 3.303(b) (2007).

The veteran now contends that the right elbow abrasion he 
incurred in service contributed to his currently diagnosed 
lateral epicondylitis of the right elbow.  In support of this 
assertion, he has submitted a May 2005 statement from a 
private physician who treated him for right elbow pain.  
Noting that the veteran had reported a right elbow injury in 
service, the physician stated that there had been "no 
history of major injury to the elbow since then," although 
he added that the veteran "did have a twisting injury to his 
elbow that led to a visit to my office in January of 2002 and 
treatment for lateral epicondylitis of his right elbow."  
The physician concluded that the veteran's in-service right 
elbow abrasion may have been a "contributing factor" to his 
current elbow problem.  Significantly, however, while the 
physician professed to have treated the veteran for elbow 
pain for several years, it does not appear that he based his 
opinion upon a review of the veteran's claims folder.

Pursuant to the Board's remand, the veteran underwent a VA 
joints examination in May 2008, in which the details of his 
April 1965 in-service motorcycle accident were recounted.  It 
was noted that the veteran had sustained minor injuries, 
including an abrasion over the right elbow, and that he was 
treated for his injuries with "local wound care" and healed 
without incident.  Additionally, the veteran reported that 
after leaving the military, he experienced intermittent 
painful flare-ups and heightened sensitivity in his lateral 
right elbow.  He was diagnosed by an orthopedic surgeon with 
lateral epicondylitis in 2005.  The veteran also stated that 
he had previously worn an elbow brace, but had discontinued 
its use because it did not relieve his symptoms.  He further 
stated that he had undergone steroid injections, which had 
led to some improvement in his right elbow epicondylitis, but 
that he was no longer receiving treatment for this condition.  
The veteran denied any constitutional symptoms or 
incapacitating episodes resulting from arthritis, or any 
functional limitations on standing or walking.

On physical examination, the veteran's right elbow ranges of 
motion were assessed as follows: flexion to 140 degrees, 
extension to 0 degrees, pronation to 85 degrees, and 
supenation to 80 degrees.  Some tenderness in the elbow joint 
(tendonitis) was noted.  The latter was attributed to the 
minimal irregularity of the lateral epicondyle, which was 
revealed on X-ray.

Based upon the veteran's statements, the physical 
examination, and a review of the claims folder, the VA 
examiner determined that the veteran had right elbow lateral 
epicondylitis that was less likely than not related to his 
April 1965 right elbow abrasion.  In support of his opinion, 
the examiner stated that "lateral epicondylitis is most 
typically caused by repetitive overuse of the wrist and/or 
forearm" and not by a "direct blow to the elbow," adding 
that the latter commonly resulted in skin abrasions, but not 
bony or tendonous injury.  The examiner further stated that 
the current abnormality of the lateral epicondyle, shown on 
X-ray, was "most likely due to repeated steroid 
injections," adding that "lateral epicondylitis, even 
chronic lateral epicondylitis, typically runs its course over 
1-2 years," and that "it would be very uncommon for it to 
persist over 40 years from a single event."

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by May 2008 VA 
examiner clearly outweighs the findings of the May 2005 
private physician that the veteran's in-service right elbow 
abrasion may have contributed to his current elbow problem.  
In placing greater weight on the May 2008 opinion, the Board 
considers it significant that it is the most current medical 
opinion of record and was based on the examiner's thorough 
and detailed examination of the veteran and claims folder.  A 
detailed rationale was provided for the opinion.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the veteran's history, and 
the thoroughness and detail of the opinion).

In contrast, the May 2005 private physician's findings of a 
possible relationship between the veteran's lateral 
epicondylitis and his in-service right elbow abrasion are 
inherently speculative in nature and thus of limited 
probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Swann v. Brown, 5 Vet. App. 229 (1993); Bostain v. 
West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus); Warren v. Brown, 6 Vet. App. 4 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative).  Where a physician is unable 
to provide a definite casual connection, the opinion on the 
issue constitutes "what may be characterized as non-
evidence."  Permen v. Brown, 5 Vet. App. 237 (1993).  
Additionally, while the private physician indicated that he 
had treated the veteran for right elbow problems, there is no 
indication that the physician reviewed his claims file, which 
further limits the probative value of his opinion.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and  
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed.  
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's currently diagnosed right elbow condition.

The veteran contends that he has lateral epicondylitis that 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142  F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about the symptoms that he experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished, however, from weight and credibility, which 
are factual determinations going to the probative value of 
the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first evidence of lateral 
epicondylitis of record is dated in May 2005, nearly four 
decades after the veteran's separation from service.  The 
Board acknowledges that the veteran has reported experiencing 
painful flare-ups and sensitivity in his right elbow since 
leaving the military.  Nevertheless, the record reflects that 
he first sought treatment for right elbow problems in January 
2002, many years after service, and that that treatment was 
for "twisting injury," which has not been related to his 
period of active duty.  As there is no evidence of lateral 
epicondylitis or related elbow problems within one year of 
his separation from service, the veteran is not entitled to 
service connection on a presumptive basis.  Additionally, in 
view of the lengthy period without complaints, diagnoses, or 
treatment related to right elbow problems, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's lateral 
epicondylitis developed in service.  Therefore, the Board 
concludes that this right elbow condition was not incurred in 
or aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005 and April 2008, 
a rating decision in August 2005, and a statement of the case 
in May 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2008 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for a right elbow condition is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


